Case 2:20-cv-00955-JLB-NPM Document 62-1 Filed 04/16/21 Page 1 of 1 PagelD 882

DEFENSE ADVANCED RESEARCH PROJECTS AGENCY
675 NORTH RANDOLPH STREET
ARLINGTON, VA 22203-2114

 

September 18, 2020
Via Electronic Mail

James Love

Knowledge Ecology International

1621 Connecticut Avenue, NW, Suite 500
Washington, D.C. 20009

Dear Mr. Love:

| am responding to your letter of August 27, 2020, to Dr. Amy Jenkins at the Defense
Advanced Research Projects Agency (DARPA) requesting the Department of Defense
investigate Moderna Therapeutics’ (Moderna) alleged failure to disclose DARPA funding
support in its patented inventions. DARPA is reviewing agreements it has awarded to Moderna
and U.S. patents and published patent applications for Moderna and ModernaTx, since March
2013.

Thank you for bringing this matter to our attention. Should you have any questions,
please contact DARPA Deputy General Counsel, Geraldine Chanel, at 571-218-4609 or
geraldine.chanel@darpa.mil.

Sincerely,

D, Peter Donaghue
Contracting Officer-Division Director
Contracts Management Office

 

Exhibit 1

 

 

 
